     Case 2:17-cv-00704-WHA-JTA Document 57 Filed 02/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

HECTOR MANUEL BOSSIO, JR.,                    )
Reg. No. 65946-198,                           )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )   CIVIL ACTION NO. 2:17-CV-704-WHA-JTA
                                              )
COL. ROBINSON, et al.,                        )
                                              )
      Defendants.                             )


                                          ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

January 21, 2021 (Doc. 56), to which no timely objections have been filed. After an

independent review of the file and upon consideration of the Recommendation, it is

ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED.

      2. Defendants’ motion for summary judgment is GRANTED.

      3. This case is DISMISSED with prejudice.

      4. Costs are taxed against Plaintiff.

      Final Judgment will be entered separately.

      Done, this 17th day of February 2021.



                                       /s/ W. Harold Albritton
                                    W. HAROLD ALBRITTON
                                    SENIOR UNITED STATES DISTRICT JUDGE
